Registration No. 333 - As filed with the Securities and Exchange Commission on October 14, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 G. WILLI-FOOD INTERNATIONAL LTD. (Exact name of Registrant as specified in its charter) Israel (State or other jurisdiction of incorporation or Organization) Not Applicable (IRS Employer Identification No.) 4 Nahal Harif St., Yavne, Israel 81106 +972-8-932-1000 (Address of principal executive offices) G. Willi-Food International 2013 Share Option Plan Equity Compensation Grant to the Company's Chairman of the Board of Directors, Mr. Zwi Williger Equity Compensation Grant to the Company's President, Mr. Joseph Williger (Full title of the plan) Puglisi & Associates 850 Library Avenue, Suite 204 Newark, DE 19715 (Name and address of agent for service; Telephone number of agent for service) Copy to: Perry Wildes, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center, Round Building Tel Aviv 67021, Israel Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company)
